DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group IV, claims 16-18 in the reply filed on 08/10/2022 is acknowledged.  The traversal is on the ground(s) that searching all claims with same features of the adenovirus would not constitute a serious burden for the examiner.  
Applicants’ argument has been respectfully considered; claims 7 and 12 are rejoined with the elected group IV, claims 16-18. Claims 7, 12 and 16-18 are considered. 
Because there is no species election in the claims of the elected group IV, not species are considered. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 18 is objected to because of the following informalities:  please spell out the last word of CHB cited in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 7 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Backes et al. (Vaccine 2016, Vol. 34 (7), pp. 923-932).
 Claim 7 is directed to an immunogenic composition comprising a Modified Vaccinia Virus Ankara (MVA) vector comprising a polynucleotide encoding a hepatitis B surface antigen (HBs) and a polynucleotide encoding a hepatitis B virus core antigen (HBc).
Backes et al. teach a method for making a DNA vaccination composition and a method for using the same. The DNA Protein-prime/MVA-boost vaccination is highly immunogenic. Backes  teach HBsAg and HBcAg open reading frames of HBV subtype ayw were inserted into deletion III (del III) of the MVA genome under control of poxviral promoters P7.5 and PH5, respectively. Therefore, claim 7 is anticipated by the cited reference.  (See Fig. 1 legend).  
Claim 12  is rejected under 35 U.S.C. 102(a) (1) as being anticipated by WO2016020538 to INCHAUSPE et al. 
WO/2016/020538  teaches that the combination product of the invention may also be used in association with adjuvant(s) to enhance immunity (especially a T cell-mediated immunity), e.g. through toll-like receptors (TLR) such as TLR-7, TLR-8 and TLR-9. For illustrative purposes, such adjuvants include, without limitation, alum, mineral oil emulsion such as, Freunds complete and incomplete (IF A), lipopolysaccharides (Ribi et al, 1986, Immunology and Immunopharmacology of Bacterial Endotoxins, Plenum Publ. Corp., NY, p407-419), saponins such as ISCOMATRIX, AblSCO, QS21.  
INCHAUSPE et al. therefore, implicitly or exclusively teach that the HBV DNA vaccine carried by an adenovirus or preferably by an chimpanzees adenovirus , wherein such DNA vaccine composition further comprises adjuvants comprising  MPL and QS-21.    Therefore, the cited reference anticipated claim 12. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Backes et al. (Vaccine 2016, Vol. 34 (7), pp. 923-932), WO2016020538 and Gree Leroux-Roel et al. (Vaccine 2015, Vol. 22 (8), pp. 1084-1091). 
Claims 16-18 are directed to a composition or a kit comprising three different components including an immunogenic combination comprising: a) a composition comprising a replication-defective chimpanzee adenoviral (ChAd) vector comprising a polynucleotide encoding a hepatitis B surface antigen (HBs) and a nucleic acid encoding a hepatitis B virus core antigen (HBc); b) a composition comprising a Modified Vaccinia Virus Ankara (MVA) vector comprising a polynucleotide encoding a hepatitis B surface antigen (HBs) and a nucleic acid encoding a hepatitis B virus core antigen (HBc); and c) a composition comprising a recombinant hepatitis B surface antigen (HBs), recombinant hepatitis B virus core antigen (JlBc) and an adjuvant.
WO/2016/020538 teaches a combination product comprising at least (i) a vector encoding one or more polypeptide(s) of a hepatitis B virus (HBV) and (ii) one or more immune checkpoint modulator(s), wherein said vector is an adenoviral vector, and preferably a chimpanzee adenovirus; wherein said one or more HBV polypeptide(s) is selected from the group consisting of HBV polymerase polypeptide, HBc (core) polypeptide and one or more HBs (env) domains. (Please see claims 1-20).  
WO/2016/020538 also teaches that the combination product of the invention may also be used in association with adjuvant(s) to enhance immunity (especially a T cell-mediated immunity), e.g. through toll-like receptors (TLR) such as TLR-7, TLR-8 and TLR-9. For illustrative purposes, such adjuvants include, without limitation, alum, mineral oil emulsion such as, Freunds complete and incomplete (IF A), lipopolysaccharides (Ribi et al, 1986, Immunology and Immunopharmacology of Bacterial Endotoxins, Plenum Publ. Corp., NY, p407-419), saponins such as ISCOMATRIX, AblSCO, QS21. But it does not teach that the composition or kit further comprising an vaccinia virus vector derived from the modified Ankara virus that carried HBsAg and HBcAg. 
Backes et al. teach a method for making a DNA vaccination composition and a method for using the same. The DNA Protein-prime/MVA-boost vaccination is highly immunogenic. Backes  teach HBsAg and HBcAg open reading frames of HBV subtype ayw were inserted into deletion III (del III) of the MVA genome under control of poxviral promoters P7.5 and PH5, respectively. Therefore, claim 7 is anticipated by the cited reference.  (See Fig. 1 legend).  
Therefore, it would have been obvious for a person with an ordinary skilled in the art to be motivation by the cited reference to combine the three different HBV vaccine or immunogenic composition together with an reasonable expected result. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648